DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed December 30, 2020 with respect to the Double Patenting rejection of claims 1-9 have been fully considered but they are not persuasive. The claims have not been amended in such as a manner as to overcome the double patenting rejection, no terminal disclaimer has been filed to overcome the rejection, and sufficient arguments have not been presented to overcome the double patenting rejection. Accordingly, the double patenting rejection of claims 1-9 over U.S. Patent No. 10,484,973 is maintained. Examiner notes that with the filing of a terminal disclaimer, this double patenting rejection would be overcome and claims 1-9 would be allowed.

Applicant’s arguments, filed December 30, 2020, with respect to the 35 U.S.C. 102 rejection of claim 1 over Nayeb Nazar et al. (US 2011/0249578) have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claim 1 over Nayeb Nazar et al. (US 2011/0249578) has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15, 17 and 19 of U.S. Patent No. 10,484,973. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 10,484,973 recites a user equipment for wireless communications (Claim 15, …user equipment for transmitting…), the user equipment comprising:
Processing circuitry (Claim 15, …processing circuitry…) configured to:
Identify a report configuration for SP CSI reporting on a PUSCH (Claim 15, …SP CSI report configuration of the PUSCH…; Claim 17, …identifying…SP CSI report configuration…); and
Deactivate the report configuration, the deactivating being based on a combination of bit fields in a DCI (Claim 19, …deactivation of the at least one SP CSI report configuration is based on…DCI…).
Regarding claim 2, U.S. Patent No. 10,484,973 recites a base station for adaptively configuring SP-CSI on a PUSCH (Claim 7, …base station for adaptively configuring…), the base station comprising:
Processing circuitry (Inherent in the base station of claim 7) configured to:
Cause transmission of a configuring message to configure a user equipment with at least one SP CSI report configuration on the PUSCH (Claim 7, …transmitting a configuring message…), and the configuring message identifying a SP CSI reporting periodicity 
Cause transmission of physical layer control signaling identifying and activating the at least one SP CSI report configuration (Claim 7, …transmitting physical layer control signaling…); and
Receive a plurality of SP CSI reports, the reports being transmitted with the periodicity and according to the physical layer control signaling and the configuring message (Claim 7, …receiving a plurality of PS CSI reports…).
Regarding claim 3, U.S. Patent No. 10,484,973 recites similar limitations in claim 8.
Regarding claim 4, U.S. Patent No. 10,484,973 recites similar limitations in claim 9.
Regarding claim 5, U.S. Patent No. 10,484,973 recites similar limitations in claim 10.
Regarding claim 6, U.S. Patent No. 10,484,973 recites similar limitations in claim 11.
Regarding claim 7, U.S. Patent No. 10,484,973 recites similar limitations in claim 12.
Regarding claim 8, U.S. Patent No. 10,484,973 recites similar limitations in claim 13.
Regarding claim 9, U.S. Patent No. 10,484,973 recites similar limitations in claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 23, 2021